2022 IL 126929



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126929)

        In re APPLICATION OF THE COUNTY COLLECTOR, for Judgment and
               Order of Sale Against Lands and Lots Returned Delinquent for
                   Nonpayment of General Taxes for the Year 2014 and
                   Prior Years (Blossom63 Enterprises, LLC, Appellee,
                              v. Devonshire, LLC, Appellant).


                              Opinion filed March 24, 2022.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                        OPINION

¶1       On February 15, 2018, GAN C, LLC (GAN C), filed a petition for a tax deed
     to acquire property it purchased at Cook County’s 2016 annual tax sale for the tax
     year 2014. On April 24, 2018, GAN C assigned its interest in the property to
     Blossom63 Enterprises, LLC (Blossom63). On May 6, 2018, 6420 Longmeadow
     LLC, the owner of the property, transferred its interest in the property to
     Devonshire, LLC (Devonshire). On May 17, 2018, Devonshire filed a petition to
     intervene in the tax deed proceedings and moved to vacate Blossom63’s tax deed
     on the ground Blossom63 failed to strictly comply with the notice requirements of
     the Property Tax Code (Tax Code). 35 ILCS 200/22-5, 22-10 (West 2016). On May
     18, 2018, the circuit court of Cook County granted the petition for a tax deed, and
     the county clerk for Cook County issued Blossom63 a tax deed to the subject
     property. On June 19, 2019, the circuit court granted Devonshire’s motion to vacate
     the order issuing a tax deed to Blossom63. The appellate court reversed, finding
     Blossom63’s notice strictly complied with section 22-5 of the Tax Code. See 2020
     IL App (1st) 191464, ¶ 29. On March 24, 2021, we allowed Blossom63’s petition
     for leave to appeal (Ill. S. Ct. R. 315 (eff. Oct. 1, 2020)) and now affirm the
     judgment of the appellate court.


¶2                                   I. BACKGROUND

¶3       On June 3, 2016, GAN C purchased the delinquent property taxes on “Unit A”
     in a commercial condominium building in Lincolnwood at Cook County’s annual
     tax sale for the tax year 2014. At the time of the tax sale, 6420 Longmeadow LLC
     owned the property. GAN C also paid the second installment on the 2013 property
     taxes on the condominium to complete the sale. See 35 ILCS 200/21-240 (West
     2016). Section 21-240 of the Tax Code requires a purchaser at an annual tax sale
     (1) to pay, “forthwith,” the taxes, special assessments, interest and costs advertised
     for the tax sale and (2) to pay, “within 10 days after the sale,” the general taxes
     charged on the land remaining due and unpaid not included in the advertisement.
     Id. When payment is made, the “purchaser then shall be entitled to a certificate of
     purchase.” Id.

¶4       On September 16, 2016, the county clerk for Cook County issued a certificate
     of purchase to GAN C for the property pursuant to section 21-250 of the Tax Code.
     See id. § 21-250. The certificate of purchase states GAN C purchased the property
     for the taxes, interest, and costs due and unpaid for the tax year 2014 and that it
     paid as purchase money on the property the total amount of taxes, interest, and
     costs. The certificate of purchase states GAN C paid $40,300.02 in general tax for




                                             -2-
     2014 and $6762.55 in general taxes for the 2013 second installment plus fees, for a
     total of $47,309.57.

¶5        On September 27, 2016, GAN C delivered a notice of sale form, pursuant to
     section 22-5 of the Tax Code (the notice of sale form provision), to the county clerk
     for Cook County for delivery. See id. § 22-5. Section 22-5 provides that to be
     entitled to a tax deed, “within 4 months and 15 days after any sale held under this
     Code, the purchaser or his or her assignee shall deliver to the county clerk a notice
     to be given to the party in whose name the taxes are last assessed.” Id. GAN C’s
     section 22-5 notice of sale form, on the line “Sold for General Taxes of (year),”
     read “Sold for General Taxes of 2014.” 1 The section 22-5 notice of sale form listed
     March 29, 2017, as the date the period to redeem the property would expire and
     listed $47,340.01 as the amount needed to redeem the property.

¶6       On April 11, 2017, GAN C filed a notice, pursuant to section 22-10 (the notice
     of expiration of period of redemption form), with the county clerk for Cook County.
     See id. § 22-10. 2 Section 22-10 provides that

         “[a] purchaser or assignee shall not be entitled to a tax deed to the property sold
         unless, not less than 3 months nor more than 6 months prior to the expiration of
         the period of redemption, he or she gives notice of the sale and the date of
         expiration of the period of redemption to the owners, occupants, and parties
         interested in the property.” Id.

     GAN C’s section 22-10 notice of expiration of period of redemption form, on the
     line “Sold for General Taxes of (Year),” read “2014 (2013 Incld).” See Appendix
     II, infra ¶ 56. The section 22-10 notice of expiration of period of redemption form
     stated the period of redemption would expire on September 13, 2017.




         1
           The section 22-5 notice of sale form notice is attached to this opinion and will be referred to
     as Appendix I. See Appendix I, infra ¶ 55.
         2
           The section 22-10 notice of sale form notice is attached to this opinion and will be referred to
     as Appendix II. See Appendix II, infra ¶ 56.




                                                     -3-
¶7                                        A. Circuit Court

¶8         On February 15, 2018, GAN C filed an application in the circuit court of Cook
       County for an order directing the county clerk to issue a tax deed. GAN C attached
       copies of its certificate of purchase, the section 22-5 notice of sale form, and the
       section 22-10 notice of expiration of period of redemption form to the application.

¶9         On April 24, 2018, GAN C assigned its rights and interest in the certificate of
       purchase to Blossom63. On May 6, 2018, 6420 Longmeadow LLC transferred its
       property to Devonshire by warranty deed. On May 17, 2018, Devonshire moved to
       intervene in the tax sale proceedings, and the circuit court granted its motion. On
       May 18, 2018, the circuit court entered an order to issue a tax deed to the property
       to Blossom63. Blossom63 recorded the tax deed to the property.

¶ 10        On June 14, 2018, Devonshire moved, pursuant to section 2-1203 of the Code
       of Civil Procedure (735 ILCS 5/2-1203 (West 2018)), to vacate the order issuing a
       tax deed to Blossom63 on the ground the section 22-5 and 22-10 notices failed to
       strictly comply with the Tax Code. On March 18, 2019, the circuit court granted
       Devonshire’s motion to vacate on the ground Blossom63 failed to strictly comply
       with the notice requirement in section 22-5 of the Tax Code by listing only 2014 as
       the tax year sold without including the 2013 second installment taxes. The circuit
       court entered an order vacating Blossom63’s tax deed and ordering Devonshire to
       pay interest on the amount it owed Blossom63 pursuant to section 22-80 of the Tax
       Code. See 35 ILCS 200/22-80 (West 2016). Section 22-80 of the Tax Code requires
       a party who is successful in a challenge to an order to issue a tax deed to pay the
       tax deed grantee, or his or her successors and assigns (or, if a tax deed has not yet
       issued, the holder of the certificate), within 90 days after the date of the finding, the
       amounts delineated in section 22-80(b). See id. § 22-80(b). The parties disagreed
       on the amount of interest Devonshire had to pay to Blossom63. The circuit court
       agreed with Devonshire on the amount of interest it had to pay Blossom63 and
       ordered the funds deposited with the clerk of the circuit court pending appeal.
       Blossom63 appealed the circuit court’s order vacating the judgment directing the
       county clerk to issue a tax deed.


¶ 11                                     B. Appellate Court




                                                 -4-
¶ 12       A divided panel of the appellate court found that the parties conceded that the
       Tax Code requires strict compliance with the section 22-5 notice requirements.
       2020 IL App (1st) 191464, ¶¶ 19, 22; 35 ILCS 200/22-40(a) (West 2016). In the
       appellate court, Devonshire argued that (1) section 21-240 of the Tax Code required
       Blossom63 to pay the 2014 taxes and the outstanding second installment of the
       2013 taxes to complete the sale and (2) the 2013 taxes were part of the tax sale and
       Blossom63 was required to list both the 2014 and 2013 taxes on Blossom63’s
       section 22-5 notice of sale form. See 2020 IL App (1st) 191464, ¶ 25.

¶ 13       The appellate court found that the purpose of the first part of the section 22-5
       notice of sale form requiring the tax purchaser to list the year of the property taxes
       purchased at the sale (“ ‘Sold for General Taxes of (year)’ ”) is to inform the
       property owner of the sale for delinquent taxes and specifically “requires the
       [purchaser] to list the tax year sold—2014, in this case.” Id. ¶ 26. The appellate
       court found that the second part of the section 22-5 notice of sale form serves a
       different purpose: to advise the property owner of the need to redeem the property
       to avoid losing title and to inform the owner that the property will go to tax deed
       unless redeemed by a specified date for a specified sum of money. Id. ¶ 29. The
       appellate court held Blossom63 satisfied the purpose of the first part of the notice
       of sale form by listing 2014 as the tax year sold “as required by the form” without
       also listing prior years that had to be paid. Id. ¶ 27.

¶ 14       The appellate court also found that a completely separate section of the Tax
       Code, section 21-240, provides that the purchaser must pay all prior unpaid taxes
       to obtain a certificate of purchase. Id. ¶ 26. The appellate court held that
       “Blossom63 was required to pay the unpaid 2013 second installment to complete
       the 2014 tax sale purchase, but it did not purchase the 2013 taxes at the 2014 tax
       sale. So Blossom63 complied with the requirement that it list ‘Sold for General
       Taxes of (year)’ by listing 2014 only.” (Emphases added.) Id. The court also held
       Blossom63 satisfied the purpose of the second part of the section 22-5 notice of
       sale form by “informing Devonshire that, by a specified date, it must pay
       $47,309.57, which includes both the 2014 and 2013 taxes,” because that was the
       “information necessary to avoid the owner losing the property.” Id. ¶ 29.

¶ 15       The dissenting justice found that “[t]he use of ‘(year)’ on the [section 22-5
       notice of sale form] *** refers to the ‘year or years’ for which the purchaser paid




                                               -5-
       the taxes.” Id. ¶ 37 (Walker, P.J., dissenting). The dissent concluded that
       Blossom63’s section 22-5 notice of sale form incorrectly represented that the
       collector sold the property for the 2014 taxes. According to the dissent, because the
       purchaser actually paid the 2014 and 2013 taxes, the section 22-5 notice of sale
       form did not strictly comply with the Tax Code. Id.

¶ 16      The parties also disagreed as to the amount Devonshire was required to pay
       Blossom63 pursuant to section 22-80. However, in light of its disposition, the
       appellate court found that Blossom63 prevailed on its tax purchase, no sale in error
       was declared, and Blossom63 was not entitled to any reimbursement under section
       22-80. See id. ¶ 31 (majority opinion).


¶ 17                                      II. ANALYSIS

¶ 18                                A. The Standard of Review

¶ 19        The issue in this case—the tax year required on the “Sold for General Taxes of
       (year)” line of the section 22-5 notice of sale form—presents a question of statutory
       construction. See In re Application of Skidmore, 2018 IL App (2d) 170369, ¶ 10
       (finding the question of whether using a property index number (PIN) as the
       certificate of sale number required by the section 22-5 notice of sale form strictly
       complied with section 22-5 of the Tax Code to be a question of statutory
       construction). The primary goal of statutory construction is to ascertain and give
       effect to the intent of the legislature. In re Application of the County Treasurer, 214
       Ill. 2d 253, 258 (2005) (Dwyer). The best evidence of legislative intent is the
       language of the statute, which should be given its plain and ordinary meaning.
       Lakewood Nursing & Rehabilitation Center, LLC v. Department of Public Health,
       2019 IL 124019, ¶ 17. Because the statute is viewed as a whole, words and phrases
       must be construed in light of other relevant statutory provisions and not in isolation.
       Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 493 (2009). Each
       word, clause, and sentence of a statute must be given a reasonable meaning, if
       possible, and should not be rendered superfluous. A.P. Properties, Inc. v.
       Goshinsky, 186 Ill. 2d 524, 532 (1999). In determining legislative intent, a court
       may consider not only the language of the statute but also the reason and necessity
       for the law, the problems sought to be remedied, the purpose to be achieved, and
       the consequences of construing the statute one way or another. Oswald v. Hamer,



                                                -6-
       2018 IL 122203, ¶ 10. Further, we must presume that the legislature did not intend
       to enact a statute that leads to absurdity, inconvenience, or injustice. Dwyer, 214
       Ill. 2d at 259. When an issue requires this court to construe or interpret the relevant
       statute, we conduct that review de novo. In re Application for a Tax Deed, 2021 IL
       126150, ¶ 17.


¶ 20                             B. General Tax Sale Procedures

¶ 21                         1. Relevant Procedures Before the Sale

¶ 22        The sale of property for taxes is governed by article IX, section 8(a), of the
       Illinois Constitution. Ill. Const. 1970, art. IX, § 8(a). After taxes become delinquent
       in any year, the county collector begins by publishing an advertisement of a list of
       delinquent properties. 35 ILCS 200/21-110 (West 2016); Jeffrey S. Blumenthal &
       David R. Gray Jr., Tax Bills and Payments; Tax Sales and Redemptions;
       Miscellaneous Collection and Enforcement Matters, Real Estate Taxation:
       Assessments, Rate Challenges, and Tax Sale Matters § 6.21 (Ill. Inst. for
       Continuing Legal Educ. 2020) (hereinafter IICLE § 6.21). Section 21-110 of the
       Tax Code provides: “At any time after all taxes have become delinquent in any
       year, the Collector shall publish an advertisement, giving notice of the intended
       application for judgment and sale of the delinquent properties.” (Emphasis added.)
       35 ILCS 200/21-110 (West 2016). The advertisement of the list of delinquent
       properties serves as the process by which the court acquires jurisdiction over the
       properties. People ex rel. Brenza v. Anderson, 411 Ill. 252, 255 (1952) (“The record
       of delinquent property required by section 232 of the act serves as a declaration or
       complaint in the proceedings to obtain judgment for delinquent taxes, while the
       published notice serves as process.”); see also IICLE § 6.21.


¶ 23                            2. Relevant Procedures at the Sale

¶ 24       At the “sale of property for taxes,” the collector shall “proceed to offer for sale
       *** all property in the list on which the taxes, special assessments, interest or costs
       have not been paid.” 35 ILCS 200/21-205(a) (West 2016). “The sale shall not be
       closed until payment is made or the property again offered for sale.” Id. § 21-240.
       In Cook County, where the property at issue in this case is located, the purchaser at




                                                -7-
       a tax sale is only required to pay the taxes, special assessments, interest, and costs
       as advertised in the sale “forthwith.” Id. However, the purchaser may also be
       required to pay the “general taxes *** remaining due and unpaid *** not included
       in the advertisement, *** within 10 days after the sale” or after receipt of a
       statement of back taxes. Id. Once the aforementioned payments are made the
       purchaser is “entitled to a certificate of purchase.” Id. A certificate of purchase and
       the notices required by law are required for a purchaser to receive a tax deed to the
       property. See id. § 22-40(a) (section 22-40 provides the circuit court shall enter an
       order directing the county clerk to issue a tax deed “on the production of the
       certificate of purchase and a certified copy of the order”).


¶ 25                          3. Relevant Procedures After the Sale

¶ 26       The owner or any person interested in the property sold at the tax sale has a
       right to redeem the property (id. § 21-345) for a specified period of time (id. § 21-
       350) by paying the amounts delineated by section 21-355 to the county clerk (id.
       § 21-355) in order to obtain a release of the purchaser’s claim to the property by
       virtue of purchase, withdrawal, or forfeiture (id. § 21-390). The purchaser, or his or
       her assignee, may file a petition asking the circuit court to issue a tax deed for the
       property if the property is not redeemed. Id. § 22-30. To be entitled to a tax deed,
       the purchaser or assignee must also, within 4 months and 15 days after the tax sale,
       provide the county clerk with a notice of sale form to be given to the party in whose
       name the taxes were last assessed. Id. § 22-5 (section 22-5 notice). Section 22-5 of
       the Tax Code prescribes the form of the section 22-5 notice of sale form. See
       Appendix I, infra, ¶ 55.

¶ 27       The purchaser or assignee is not entitled to a tax deed unless the purchaser or
       assignee also sends the notice referenced in section 22-10 not less than three months
       nor more than six months prior to the expiration of the redemption period and gives
       notice of the sale and the date of expiration of the period of redemption to the
       owners, occupants, and parties interested in the property. 35 ILCS 200/22-10 (West
       2016).

¶ 28      The judgment in a tax deed case is subject to attack as any other judgment in a
       nonjury case. Dwyer, 214 Ill. 2d at 270 (“the statute permits a direct attack, by
       postjudgment motion, pursuant to section 2-1203 of the Code of Civil Procedure”



                                                -8-
       (735 ILCS 5/2-1203 (West 2000))). If a challenge to the entry of a judgment
       directing the county clerk to issue a tax deed is successful, then the court’s finding
       and order vacating the judgment ordering the clerk to issue a tax deed must also
       direct the party who successfully challenged that judgment to pay the tax deed
       grantee, or his or her successors and assigns (or, if a tax deed has not yet issued, the
       holder of the certificate), within 90 days after the finding the amounts listed in
       section 22-80(b) of the Tax Code. 35 ILCS 200/22-80(b) (West 2016).


¶ 29                         C. The Section 22-5 Notice of Sale Form

¶ 30       Initially, we note that the purpose to be achieved by the section 22-5 notice of
       sale form is to protect property owners from losing their property in a tax sale, not
       to assist tax purchasers to obtain properties with delinquent taxes. See id. § 22-5;
       see also In re Application of Rosewell, 127 Ill. 2d 404, 409 (1989) (“In interpreting
       a statute that enforces a tax lien by selling the taxpayer’s property, the general
       policy is to favor the property owner’s rights.”); In re Application of County
       Treasurer & ex officio County Collector, 2011 IL App (1st) 101966, ¶¶ 27-35
       (Glohry) (conducting “a thorough review of the legislative history of [the notice]
       provisions” in the Tax Code). In Glohry, the appellate court concluded that “it is
       clear that the legislature’s goal was to provide all necessary information to the
       owner to assist and encourage a tax assessee to redeem his property.” Glohry, 2011
       IL App (1st) 101966, ¶ 32. Based on the plain language of section 22-5 (the notice
       of sale form provision), the notice serves four purposes: to provide the property
       owner with (1) information pertaining to the fact of the sale, (2) the date when the
       period of redemption will expire, (3) the information that a petition for a tax deed
       will be filed if the property is not redeemed by a certain date, and (4) the total
       amount needed to redeem. 35 ILCS 200/22-5 (West 2016); see also In re
       Application of the County Collector, 225 Ill. 2d 208, 212 (2007) (Lowe).

¶ 31       This court has held that a petitioner for a tax deed must demonstrate strict
       compliance with the notice requirements in the Tax Code. Clark v. Zaleski, 253 Ill.
       63, 74 (1911); Skidmore, 2018 IL App (2d) 170369, ¶ 10. Tax deed petitioners are
       required to use the form notice set forth in section 22-5 of the Tax Code, and the
       plain language of the statute requires that the section 22-5 notice of sale form must
       be “ ‘completely filled in.’ ” See Skidmore, 2018 IL App (2d) 170369, ¶ 10 (quoting




                                                -9-
       35 ILCS 200/22-5, 22-10 (West 2016)); Appendix I, infra ¶ 55. Therefore, we agree
       with the appellate court that, where the section 22-5 notice of sale form is complete
       and the information therein is accurate, strict compliance with section 22-5 has been
       shown. Compare 2020 IL App (1st) 191464, ¶ 23 (the purchaser complied with
       section 22-5), with Gaither v. Lager, 2 Ill. 2d 293, 303 (1954) (the purchaser failed
       to comply with the conditions of the act).


¶ 32                                D. The Parties’ Arguments

¶ 33       The issue Devonshire raises in its brief is whether section 22-5 of the Tax Code
       requires all delinquent tax years “included in the sale” to be listed on the section
       22-5 notice of sale form. See Appendix I, infra ¶ 55. Devonshire maintains that
       Blossom63 failed to strictly comply with section 22-5 of the Tax Code when it
       failed to list both the 2014 and 2013 taxes on its section 22-5 notice of sale form.
       See Appendix I, infra ¶ 55. Devonshire maintains that section 22-5 requires specific
       information regarding the years of general taxes paid by the purchaser at the tax
       sale and in support notes that section 21-240 of the Tax Code requires full payment
       of all delinquent taxes—in this case for tax year 2014 and partial tax year 2013—
       to complete the purchase and entitle the purchaser to a certificate of purchase.
       Devonshire also cites Gage v. Davis, 129 Ill. 236 (1889) (per curiam), and Gaither,
       2 Ill. 2d 293, in support of its position that the section 22-5 notice of sale form is
       intended to provide information regarding the actual years of taxes paid at the tax
       sale and not simply the year of the delinquent taxes purchased at the sale.

¶ 34       Blossom63 disagrees and maintains that, because a delinquent property may be
       subject to multiple tax sales for separate tax years, including for taxes that accrue
       after the sale, the purpose of the section 22-5 notice of sale form is to notify the last
       taxpayer (1) which tax sale to request an estimate of redemption for and (2) which
       tax sale year to redeem. Blossom63 maintains that the estimate of redemption, not
       the section 22-5 “Take Notice,” serves to provide the information on all of the years
       associated with the tax sale.


¶ 35                        E. Application of Tax Sale Provisions and
                               Section 22-5 to Parties’ Arguments




                                                - 10 -
¶ 36        To resolve the first issue, we begin by analyzing the language in the statute
       requiring the purchaser to list or provide the following information—“Sold for
       General Taxes of (year)”—on the section 22-5 notice of sale form. See Mashal v.
       City of Chicago, 2012 IL 112341, ¶ 21 (in determining legislative intent, we may
       properly consider the statute’s ultimate aim). The question for this court to
       determine is what tax years the legislature intended to be recorded on the section
       22-5 notice of sale form when it directed the purchaser to list “Sold for General
       Taxes of (year)” in the section 22-5 notice of sale form. 35 ILCS 200/22-5 (West
       2016). We note that the legislature included three headings in the section 22-5
       notice of sale form (see Appendix I, infra ¶ 55), but those headings are only helpful
       if they shed light on ambiguous words or phrases. Brotherhood of R.R. Trainmen
       v. Baltimore & Ohio R.R. Co., 331 U.S. 519, 528-29 (1947) (finding that the title
       of a statute and the heading of a section of a statute are of use only when they shed
       light on some ambiguous word or phrase but cannot undo or limit that which the
       text makes plain) (cited in Michigan Avenue National Bank v. County of Cook, 191
       Ill. 2d 493, 505-06 (2000)).

¶ 37       The notice of sale form has three headings: The first heading in the section 22-
       5 notice of sale form is titled “Take Notice,” the line for “Sold for General Taxes
       of (year)” is found in the first part of the section 22-5 notice of sale form, and this
       part of the section 22-5 notice of sale form requires the purchaser, or his or her
       assignee, to list the following:

              (1) the county the property is located in,

              (2) the date the property was sold,

              (3) the certificate of purchase number, and

             (4) the year of the general taxes sold, “Sold for General Taxes of (year).”
          See 35 ILCS 200/22-5 (West 2020); Appendix I, infra ¶ 55.

¶ 38       The second heading in the section 22-5 notice of sale form is titled “THIS
       PROPERTY HAS BEEN SOLD FOR DELINQUENT TAXES,” and the second
       part of the section 22-5 notice of sale form requires the purchaser or assignee to list
       the following:

              (1) the location of the property,




                                               - 11 -
                (2) the legal description or PIN for the property,

                (3) the date the period of redemption will expire,

                (4) that a petition for tax deed will be filed if the property is not redeemed,
          and

             (5) the total dollar amount needed to redeem the property. See 35 ILCS
          200/22-5 (West 2020); Appendix I, infra ¶ 55.

¶ 39       The third heading in the section 22-5 notice of sale form is titled “YOU ARE
       URGED TO REDEEM IMMEDIATELY TO PREVENT LOSS OF PROPERTY,”
       and the third part of the section 22-5 notice of sale form requires the purchaser or
       assignee to list the following:

              (1) that redemption can be made at any time before (the redemption period
          expiration date) by applying to the county clerk of (Cook) County, Illinois, at
          the office of the county clerk, and

              (2) that the above amount is subject to increase at six-month intervals from
          the date of sale. See 35 ILCS 200/22-5 (West 2020); Appendix I, infra ¶ 55.

¶ 40       This court will not construe a word, clause, or sentence of a statute or different
       sections of the statute in a way that renders any word or part superfluous. Lakewood
       Nursing & Rehabilitation Center, LLC, 2019 IL 124019, ¶ 17. We find that the
       purpose served by the first part of the 22-5 notice of sale form is to provide the
       property owner with information of the fact of the sale. All of the other information
       intended to be conveyed by the section 22-5 notice of sale form—(1) the date when
       the period of redemption will expire, (2) the information that a petition for a tax
       deed will be filed if the property is not redeemed by a certain date, and (3) the total
       amount needed to redeem—is provided in another part of the section 22-5 notice of
       sale form. See 35 ILCS 200/22-5 (West 2016); see also Lowe, 225 Ill. 2d at 212;
       Appendix I, infra ¶ 55.

¶ 41       We agree with the appellate court that, while the first part of the section 22-5
       notice of sale form informs the property owner that the property has been sold for
       delinquent taxes at an annual tax sale, the second part of the section 22-5 notice of
       sale form serves a different purpose: to advise the property owner that the property




                                                - 12 -
       will go to tax deed unless redeemed by a specified date for a specified sum. See
       2020 IL App (1st) 191464, ¶¶ 26, 29. Therefore, we find that the appellate court
       correctly held that the specific purpose of the “Sold for General Taxes of (year)”
       requirement is satisfied by listing the tax sale year, here 2014, of the delinquent
       taxes the purchaser acquired an interest in at the tax sale. See id. ¶ 26.

¶ 42       Devonshire, relying on section 21-240 of the Tax Code, maintains that
       informing the property owner of all the years for which the purchaser paid
       delinquent taxes in the first part of the section 22-5 notice of sale form is necessary
       to inform the property owner of the amount it must pay to redeem the property. We
       reject Devonshire’s argument that section 22-5 requires the purchaser to list all of
       the years of delinquent general taxes paid by the purchaser at the tax sale in the first
       part of the section 22-5 notice of sale form. It should be noted that the purpose of
       section 22-5 is to provide the owner with notice of the sale and with notice of his
       or her redemption rights. 35 ILCS 200/22-5 (West 2016). While section 21-240
       provides the purchaser, or his or her assignee, with notice of the payment required
       to complete the purchase of the property at the tax sale. Id. § 21-240 (section 21-
       240 of the Tax Code requires full payment of all delinquent taxes to complete the
       purchase).

¶ 43       Article 21 of the Tax Code is titled “Due Dates, Delinquencies, and
       Enforcement of Payments.” See id. art. 21. The specific division of article 21 in
       which section 21-240 is found is titled “Annual Tax Sale Procedure.” Id. art. 21,
       div. 4. The section 22-5 notice requirement is in a different article, article 22 of the
       Tax Code, titled “Tax Deeds and Procedures.” See id. art. 22. Moreover, nothing in
       section 22-5 references section 21-240 or instructs a tax purchaser to include the
       information required by section 21-240 in the first part of the section 22-5 notice
       of sale form. We find no language in section 22-5 of the Tax Code to support
       Devonshire’s contention. Therefore, because the language in section 22-5 is clear,
       we cannot give the statute the construction proffered by Devonshire. See In re
       Marriage of Dahm-Schell, 2021 IL 126802, ¶ 35.

¶ 44       We hold that the appellate court correctly held that Blossom63 satisfied the
       requirements of the first part of the section 22-5 notice of sale form by listing 2014
       as the tax year sold without also listing the prior years of delinquent taxes it paid to
       complete the sale pursuant to provisions of the Tax Code. See 2020 IL App (1st)




                                                - 13 -
       191464, ¶ 29. We also agree with the appellate court that Blossom63 satisfied the
       requirements of the remaining part of the section 22-5 notice of sale form.
       Therefore, we hold Blossom63 strictly complied with all the notice requirements of
       the Tax Code.


¶ 45                  F. The Cases Relied on by Devonshire Are Inapposite

¶ 46       We note that Devonshire cites this court’s decisions in Gage, 129 Ill. at 239,
       and Gaither, 2 Ill. 2d at 300, in support of its position that the notice issued by the
       tax purchaser or assignee must state each tax year the purchaser paid to complete
       the sale. We find the aforementioned cases do not support Devonshire’s position.

¶ 47       In Gage, this court found that two notices to property owners following a tax
       sale were insufficient. Gage, 129 Ill. at 239. The first was insufficient because the
       notice only stated that the property was sold for taxes and special assessments
       levied for the year 1872 but failed to inform the property owner whether the
       property was sold for a tax or for a special assessment. Id. The second notice was
       insufficient because it specified the wrong date when the period of redemption
       would terminate. Id. at 240. Gage clearly did not interpret the language in section
       22-5 requiring a tax purchaser to list “Sold for General Taxes of (year).” See id. at
       239-40; 35 ILCS 200/22-5 (West 2016). Gage only holds that notices required by
       section 216 of the revenue act, now sections 22-5 and 22-10 of the Tax Code, must
       clearly state whether the taxes involved in the sale were for general taxes or special
       assessments and must list the proper date when the period of redemption will
       terminate. Gage, 129 Ill. at 239-40; Ill. Rev. Stat. 1889, ch. 120, § 216.

¶ 48       In Gaither, the property owner argued the notice was defective because it did
       not show for what year’s tax the land was sold and did not specify whether the sale
       was for general taxes or special assessments. Gaither, 2 Ill. 2d at 300. This court
       held the notice in that case was not sufficient to even show substantial compliance
       with the statute because the notice was “completely lacking” as to whether the sale
       had been for taxes or special assessments or for what year’s taxes or assessments
       the land was sold. Id. at 302. Although Gaither held the notice must identify what
       year’s taxes or the special assessments the land was sold for, it does not address
       whether the year for which taxes were sold means the tax sale year or all of the
       delinquent tax years the purchaser paid at the tax sale. Id. Gaither does not address



                                               - 14 -
       the issues in this case and, therefore, is inapposite. Accordingly, we find that
       Devonshire’s reliance on Gage and Gaither is misplaced.


¶ 49                                G. Remaining Arguments

¶ 50       Based on our findings, we have no need to address Devonshire’s remaining
       arguments on appeal, including Devonshire’s arguments (1) that the amount paid
       pursuant to section 22-80 should not include interest on taxes paid by the purchaser
       for the period between the expiration of the period of redemption and the date the
       order to issue a tax deed is vacated and (2) that property, not taxes, is sold at the
       annual tax sale. A decision on either issue would not result in any relief to
       Devonshire, and “this court does not render advisory opinions or decide issues that
       would not result in appropriate relief.” See Fillmore v. Taylor, 2019 IL 122626,
       ¶ 34.


¶ 51                                   III. CONCLUSION

¶ 52       In sum, we hold that Blossom63 strictly complied with section 22-5 by listing
       the delinquent tax year for which the sale was held without listing the additional
       delinquent tax years for which it paid taxes to complete the sale. Accordingly, the
       judgment of the appellate court is affirmed.


¶ 53      Appellate court judgment affirmed.

¶ 54      Circuit court judgment reversed.




                                              - 15 -
~   55                                                 Appendix I




                                                                                         I
             6420 N LONGMEADOW LLC
         1
         7225 N KOSTNHR UNIT A
         LINCOLNWOOD , IL. 6071 2;_·l9l9


                                                   TAKE NOTICE
                                                                         CC-0, at. Notices
         county of cook                                                   IRIJMH4.00a!J7.44   SEP 2-7 2016,t-
         Date Prem.ieea Sold      6/3/2016
         certificate No.       -=-1~4~-~0~0~0~2~7~1~5-- - - - - - - - --
         Sold for General. -Taxes of =2~0~1~4'-,--:-: --:--:---:-:---:------:-:
         sold for Special Assessment of (Municipal.tty),                      N/A
         And Special Aseeeement Numloer:                                      N/A
         Warrant No.     N/A                      msT . NUMBER,              N/A

                           TRIS PROPERTY HAS BERN SOLD FOR DBL.I NQtraNT            TAXBS

             Property l ocated at 7225 N KOSTNBR AVB unit A, LINCOLNWOOD, IL 60712

             Legal Description or Property Index N0.10 - 27 - 4 24-046-1001              VOL.125

                   This notice is t o advise you that the above property has been sold
             f or delinquent taxes and that the period -o f redemption from the sal e will
             expire on 3/29/2017.

                  This notice is also to advise you that a petition wil l be f iled for a
             tax deed whi ch will transfer title and the right to possession of this
             proporty if redemption is not made ·o n or be.Co.re 3/29/20i7.

                  At the date of this notice the total amoun t which you mus t pay in
             order t o redeem the above property is $47, 340 .01..

                   YOU ARB URGED TO REDBEM INMBDI.l\'l'ELY TO PREVENT LOSS OP PROPE'liTY.

                  Redemption can be made at any time on or before 3/29/2017 by applying
             to the County Cl.erk of Cook county, Illinois , at the Office of t h e County
             Clerk in Chicago, Illinois.

                  The above amount is subject to increase at 6 month intervals from t he
             date of sale. Check with the county clerk as t o the exact amount you owe
             before redeeming. Payment must be made by certified check, cashio.r's
             check, money order or in cash .

             For furthe r information contact the county Clerk.
             ADDRESS,          118 N. Cl.ark St., Room 434                    Gan C LLC
                               Chicago, I L 60602                             Purchaser or Assignee
             TELBPHONE:        31.2 -60 3-5645                                Dat@d: 9/27/16.




                                                           - 16 -
¶ 56                                          Appendix II

       T,~X OBED No.         2017 COTO 002611                                                               , -'2'-'0'-l'-'7-
                                                                             F'UEO: ---"A"-PR"'I'-'L'--"l"-1,...        '

                                              TARE NOTICE
       COUNTY Of Coo~
       DAT£ PREMISES SOLO _ _J ~u_n_e~ 3~·-2~0_1~6_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Cr.R't!FICATE NUM8ER - - - =l_,4_-.=0.=0.=0,.:2c..c7_.,1"'5'---------------­
       SOLD FOR GENERAL TAXES or (YEAR)       2014 ( 2 013 INCL0)
       SOLO FOR $P£ClAL AS$E$SM£N'r OF' (MtJNICIPAt.l'l'Y) _ _N~     /_A_ _ _ _ _ _ _ __
          ANO SPECIAL ASSESSMENT NU!''8ER           N/A
       WARRANT NUMBER:        N/A          ----    I N_S_T___ N_U_MB_E_R_ _ _N~/_A_ _ _ __


                    THIS PROPERTY HAS BEEN SOLO FOR DELIN9UENT TAXES.

       PROPERTY LOCA1'50 AT  UNIT A,       7225 N. KOSTNER AVE:. , LINCOLNWOOD, IL
       LEGAL DESCRIPTION OR PERMANENT     INDEX NUr                                 CASE NO. 2017 COTO 002Jill


I. 6420 N. Longmeadow, LLC, c/o Richard Tinimbang, 7225 N. Kostner Ave.,
   Unit B, Lincolnwood, IL 60712;

2. 6420 N. Longmeadow, LLC, cio Don Michael Tinimbang, 7225 N. Kostncr Ave.,
   Unit B, Lincolnwood, IL 60712;

3. 6420 N. Longmeadow, LLC, c/o Donna Joann Tinimbang, 7225 N. Kostner Ave.,
   Unit B, Lincolnwood, IL 60712;

4. Richard Tinimbang, 6451 N. Leroy Ave., Lincolnwood, lL 60712;

5. Don Michael Tinimbang, 1600 S. Indiana Ave., #1705, Chicago, IL 60616;

6. Don Michael Tinimbang, 6420 N. Longmeadow Ave., Lincolnwood, IL 60712;

7. Donna Joann Tinimbang, 4851 W. Greenleaf Ave., Unit H, Lincolnwood, IL 60712;

8. JCH Home Health Care, 7225 N. Kostner Ave., Unit A, Lincolnwood, IL 60712;

9. Occupant, 'J2'l':> N. Kostncr Ave., Unit A, Lincolnwood, IL 60712; and

10. !SN Corporation, 10411 Motor City Dr., Bethesda, MD 20817.




                                         - 18 -